Order entered July 30, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00650-CV

                                   KEVIN HINDS, Appellant

                                                V.

   KELLY BETH CAIDWELL, ZACHARY ADAM ALLEN, TRINA T. WILSON AND
    ASSOCIATES, TRINA T. WILSON, GOVERNMENT EMPLOYEE INSURANCE
             COMPANY, AND STATE BAR OF TEXAS, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-13392

                                             ORDER
       The reporter’s record in this accelerated appeal is past due. By postcard dated June 13,

2018, we notified Court Reporter Vielica Dobbins the reporter’s record was overdue. To date,

the reporter’s record has not been filed nor has Ms. Dobbins otherwise corresponded with the

Court regarding the reporter’s record.

       Accordingly, we ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial

District Court, to file, within TEN DAYS of the date of this order either (1) the reporter’s record;

(2) written verification no hearings were recorded; or (3) written verification that appellant has

not paid for or made arrangements to pay for the record and has been found not entitled to

proceed without payment of costs. We notify appellant that if we receive verification (1) the
reporter’s record has not been requested, or (2) payment or payment arrangements have not

been made and he has been found not entitled to proceed without payment of costs, we may order

the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:


       Honorable Dale Tillery
       Presiding Judge
       134th Judicial District Court

       Vielica Dobbins
       Official Court Reporter
       134th Judicial District Court

       All parties




                                                    /s/    ADA BROWN
                                                           JUSTICE